DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as the double patenting rejections, 112 rejections, and claim objections have all been overcome, the prior art of record fails to show a tandem, non-contacting dry gas mechanical seal system for a compressor operating on a process gas in a process cavity at a process cavity pressure and configured to inhibit the emission of the process gas between a stationary compressor housing and a rotating compressor shaft having the details, as set forth in claims that include elements such as a first stage seal including a first rotating ring operably coupled to the compressor shaft, and a first stationary ring operably biased towards the first rotating ring by a first biasing mechanism, the first rotating ring defining grooves configured to pressurize gas passing between the interfacing portions of the first rotating ring and the first stationary ring to partially counteract the biasing force of the first biasing mechanism; a second stage seal including a second rotating ring operably coupled to the compressor shaft, and a second stationary ring operably biased towards the second rotating ring by a second biasing mechanism; and a barrier gas supply subsystem that 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675